Winborne, J.
This is the only question for decision on this appeal: Is there error in the judgment as of nonsuit in the second cause of action? "While we do not have the benefit of brief on behalf of defendant, we are of opinion that there is error, and so hold.
Taking the evidence in the light most favorable to plaintiff as we must do in considering exception to judgment as of nonsuit, we are of opinion that there is sufficient evidence of an express contract between the plaintiff and his father, the intestate of defendant administrator, with respect to the alleged transaction, to take the case to the jury.
This Court has held that, even in the absence of an express contract, when an adult child, who had removed from the home of the parent, and had married, rendered services to the parent which were voluntarily accepted, the law implies a promise on the part of the parent to pay what the services are reasonably worth, and that under such circumstances there is no presumption of gratuity. Winkler v. Killian, 141 N. C., 575, 54 S. E., 540. See also Doe v. Trust Co., 211 N. C., 319, 190 S. E., 223; Landreth v. Morris, 214 N. C., 619, 200 S. E., 378; Ray v. Robinson, 216 N. C., 430, 5 S. E. (2d), 127. Compare Bank v. McCullers, 211 N. C., 327, 190 S. E., 217.
Here there is evidence from which the jury may draw the inference that plaintiff, who was then married and residing in Tennessee, agreed to lend, and did lend to his father, the intestate, who then resided in Concord, North Carolina, the sum of $2,000 to be due and payable at *535the death of the father. The probative force of the evidence is for the jury.
The judgment below is
Reversed.